764 N.W.2d 243 (2009)
Grace VAUGHAN, Karen Murphy, Donna J. Weston, Edward R. Weston, Patricia S. Wilson, and Rosemary Cook, Plaintiffs-Appellants, and
Barney McCourt, Margaret McCourt-Bedes, Patricia E. O'Malley, and Robert H. Reeve, Plaintiffs/Counter Defendants/Cross-Defendants-Appellants,
v.
Rita THOMAS, and Rita Thomas Revocable Trust, Defendants/Counter Plaintiffs/Cross-Plaintiffs-Appellees, and
Department of Consumer & Industry Services, Department of Natural Resources, Iosco County Road Commission, and Township of Oscoda, Defendants/Counter Defendants/Cross-Defendants-Appellees, and
Township of Ausable, Counter Defendant/Cross-Defendant/Third-Party Defendant-Appellee, and
Iosco County Drain Commission, State Transportation Director, Jerry N. Thomas, Kathleen Thomas, Joan M. Ryan, Deanna Ruckman, Bobbie N. Ruckmen ex ux, Laurel J. Isham, John Lane, Jenny E. Lane, William S. *244 Lott, Jill A. Lott, George Egervari, Kellie Swyntak, Gallant Swyntak, Kimberly Swyntak, Rosemary Ryan Welch, Karen Murphy, David M. Wygant, Molly T. Wygant, Virginia J. Mallroy, John Smith ex ux, Peter B. Mapes, Nona I. Mapes, and Dorothy M. Thomas, et al, Counter Defendants/Cross-Defendants-Third Party-Defendants.
Docket No. 134989. COA No. 267396.
Supreme Court of Michigan.
April 28, 2009.

Order
On order of the Court, the application for leave to appeal the August 23, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.